OPINION OF THE COURT
Nardelli, J.
This is a CPLR article 78 proceeding, in the nature of prohibition and mandamus, in which petitioner Shamone Neal seeks to vacate and prohibit the enforcement of a decision and order of the Supreme Court, New York County (Renee White, J.), entered on or about December 6, 2006, which, inter alia, denied petitioner’s motion to dismiss the indictment against her.
Initially, petitioner was arraigned in Manhattan Criminal Court, on February 9, 2006, on charges of assault in the second degree (Penal Law § 120.05 [2]) and endangering the welfare of a child (Penal Law § 260.10 [1], [2]) after it was alleged that she repeatedly struck her then-seven-year old son with a wire cord. The case was adjourned to February 14, 2006 for grand jury action, and was again adjourned to May 22, 2006. Petitioner made her scheduled court appearance on May 22, 2006, and Criminal Court issued a temporary order of protection (TOP), effective from that date to August 24, 2006, which, among other directives, ordered that petitioner stay away from her twin children. The children, pursuant to a corresponding Family Court order, had been removed from petitioner’s custody and placed with her sister, Ramona Williams. Criminal Court also adjourned the matter a third time and placed the case on the Part 2F calendar *158for August 24, 2006, indicating that if no action was taken by the District Attorney prior to that date, the case would be dismissed as stale.
The current indictment arises out of petitioner’s actions on August 14, 2006, when it is alleged that at approximately 8:00 p.m., she entered her sister’s apartment, hit one child in the chest, shoved the other, and left the apartment with both children after the Police Department was called. The People contend that a citywide search ensued for more than 24 hours until the children returned to petitioner’s sister’s apartment, without petitioner, at 10:15 p.m. the following evening. The children reported that petitioner had accompanied them on a bus to a stop approximately one block from the apartment, where she had instructed them to get off the bus and walk home. The children stated that petitioner remained on the bus in order to avoid the police.
Petitioner was subsequently apprehended in the Bronx and was arraigned on a felony complaint on August 16, 2006, charging her with burglary in the second degree, custodial interference in the first degree, criminal contempt in the second degree, reckless endangerment in the second degree, and endangering the welfare of a child. The evidence was thereafter presented to a grand jury on August 22, 2006, which voted an indictment charging petitioner with one count of burglary in the second degree, two counts of custodial interference in the first degree, four counts of criminal contempt in the second degree, and four counts of endangering the welfare of a child.
Petitioner filed an omnibus motion on November. 1, 2006, alleging, inter alia, that the indictment should be dismissed because the order of protection, upon which certain charges in the indictment are predicated, was “stale” at the time of the conduct which gave rise to those charges. Petitioner’s contentions are based upon the theory that, pursuant to Criminal Procedure Law § 30.30 (1) (a), the People were required to be ready for trial on the original felony complaint on August 9, 2006 and because they were not, the felony complaint, and the associated TOL were rendered stale as of that date, regardless of the fact that the felony complaint was not dismissed, and the TOP did not expire by its own terms, until August 24, 2006. Petitioner concludes, therefore, that since the actions which form the basis of the current indictment did not occur until after the TOP became “stale” on August 9, 2006, she cannot be prosecuted thereon. Supreme Court disagreed, declined to issue an order *159declaring, nunc pro tunc, that the criminal complaint expired on August 9, 2006, and opined that petitioner, if so advised, was free to assert the staleness claim at trial. This article 78 proceeding, seeking to vacate and prohibit enforcement of Supreme Court’s order, ensued.
It is settled that prohibition* is an extraordinary remedy which lies only where a clear legal right to such relief exists, and only when a court “acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see also Matter of Lungen v Kane, 88 NY2d 861, 862 [1996]). Further, it is available only when a court exceeds its jurisdiction in a manner which implicates the legality of the proceeding itself (Matter of Johnson v Price, 28 AD3d 79, 82 [2006]; Matter of Hirschfeld v Friedman, 307 AD2d 856, 858 [2003]). Indeed, even if an act in excess of power is perceived and prohibition lies, the remedy is not granted as of right, but only in the sound discretion of the reviewing court (Matter of Holtzman v Goldman, 71 NY2d at 569; Matter of Rush v Mordue, 68 NY2d 348, 354 [1986]).
It is also beyond cavil that prohibition is “never available merely to correct or prevent trial errors of substantive law or procedure, however grievous” (La Rocca v Lane, 37 NY2d 575, 579 [1975], cert denied 424 US 968 [1976] [emphasis added]; see also Matter of Hirschfeld v Friedman, 307 AD2d at 858), because “[t]he orderly administration of justice requires that correction of litigation errors merely be left to the ordinary channels of appeal or review. Otherwise one would erect an additional avenue of judicial scrutiny in a collateral proceeding and thus frustrate the statutory or even constitutional limits on review” (La Rocca v Lane, 37 NY2d at 579; see also Matter of Rush v Mordue, 68 NY2d at 353 [“(u)se of the writ is, and must be, restricted so as to prevent incessant interruption of pending judicial proceedings by those seeking collateral review of adverse determinations made during the course of those proceedings. Permitting liberal use of this extraordinary remedy so as to achieve, in effect, premature appellate review of issues properly reviewable in the regular appellate process would serve only to frustrate *160the speedy resolution of disputes and to undermine the statutory and constitutional schemes of ordinary appellate review”]).
It is our view, in light of the foregoing, that a writ of prohibition does not lie for several reasons. Initially, petitioner excogitates that the original criminal complaint, and the TOP became “stale” prior to the purported acts which are the subject of the current indictment and, therefore, Supreme Court acted outside its jurisdiction in denying the motion. These arguments, however, are readily reviewable on direct appeal and are not the proper subject of an article 78 proceeding. Even if petitioner were correct, only part of the current indictment would be open to dismissal, specifically the charges arising out of her alleged violation of the TOP rendering this the type of “incessant interruption of pending judicial proceedings” (Matter of Rush v Mordue, 68 NY2d at 353) which the Court of Appeals has circumscribed. In addition, it has been held that the ordeal of a criminal trial, and the possibility of a conviction are, by themselves, insufficient to warrant the use. of a writ (Matter of Rush v Mordue, 68 NY2d at 354; Matter of Dondi v Jones, 40 NY2d 8, 14 [1976]), a point especially pertinent herein as it appears a criminal trial on the counts not arising out of the alleged violations of the TOP would occur in any event. Nor can petitioner establish that the “legality of the proceeding itself’ is in question for the very same reason. Lastly, and not to belabor the point, but even if prohibition did lie to the extent the TOP is “stale,” we would decline to exercise our discretion (see Matter of Holtzman v Goldman, 71 NY2d at 569; Matter of Rush v Mordue, 68 NY2d at 354) and issue such a writ at this juncture because of the additional charges laid out in the indictment which are unrelated to the TOP and which still must be addressed by Supreme Court.
Petitioner’s reliance on People v Bleau (276 AD2d 131 [2001]) is misplaced, for in that matter, the court specifically held that “[o]nce a defendant is acquitted or sentenced . . . the criminal action is no longer pending and . . . the temporary order of protection becomes a nullity” (id. at 133 [citation omitted]). Here, petitioner has been neither acquitted nor sentenced and while the original criminal complaint and TOP may very well have been subject to dismissal when petitioner elected to forcibly remove her children from her sister’s apartment, they were, in fact, still pending and, accordingly, Supreme Court retained jurisdiction and the charges arising out of the purported violation of the TOP are not a nullity (People v Scott, 2 AD3d 653 [2003], lv denied 2 NY3d 765 [2004]).
*161In addition to all of the foregoing, and perhaps most significantly, we note that the wellspring out of which all of petitioner’s arguments arise is the assertion that the underlying criminal complaint was stale because the People were not ready for trial within six months of the commencement of the action, in violation of CPL 30.30 (a) (1). It has long been held, however, that a writ of prohibition does not lie upon the contention that petitioner was denied his/her right to a speedy trial, notwithstanding whether such claim is based on statutory or constitutional grounds (see Matter of Rush v Mordue, 68 NY2d at 354; Matter of Lopez v Justices of Supreme Ct. of N.Y. County, 36 NY2d 949 [1975]; Matter of Brown v Latham, 12 AD3d 1194, 1196 [2004]; Matter of Cummings v Koppell, 212 AD2d 11, 15 [1995], lv denied 86 NY2d 702 [1995]; Matter of Peter v King, 81 AD2d 672 [1981], lv denied 53 NY2d 609 [1981]; Matter of Valenti v Mark, 59 AD2d 651 [1977], lv denied 43 NY2d 642 [1977]).
Finally, since petitioner has failed to demonstrate a clear legal right to the relief sought, mandamus will also not lie (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]; Matter of National Equip. Corp. v Ruiz, 19 AD3d 5, 15 [2005]).
Accordingly, the petition should be denied and the proceeding dismissed, without costs.

 The “ancient and just” writ of prohibition is deeply rooted in the common law and was originally employed by English kings to restrict the powers of ecclesiastical courts over temporal matters, and has since evolved into a means of protection for individuals in their relations with the State (see Matter of Rush v Mordue, 68 NY2d 348, 352 n 2 [1986]; La Rocca v Lane, 37 NY2d 575, 578 [1975], cert denied 424 US 968 [1976]; Wolfram, The “Ancient and Just” Writ of Prohibition in New York, 52 Colum L Rev 334, 338-353 [1952]).